Citation Nr: 0118393	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  94-47 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from February 1968 to January 
1971.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

Although this case was Remanded by the Board in February 1998 
for additional evidentiary development, in June 2001 the 
veteran clarified his desire to attend a personal hearing 
before a Member of the Board at the RO.  The regulations 
state that a hearing will be granted if an appellant 
expresses such a desire.  38 C.F.R. § 20.700 (2000).  
Therefore, the requested personal hearing must be scheduled.  

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO (Travel Board hearing).  
The veteran and his representative should 
be advised in writing of the date, time 
and place of the hearing.  After the 
hearing is conducted, or if the veteran 
cancels the hearing or otherwise fails to 
report, the claims file should be 
returned to the Board for appellate 
review. 

The veteran and his representative may furnish additional 
evidence and argument on the matter addressed in this remand.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



